      Case 3:18-cv-00154-CWR-LRA Document 40 Filed 08/03/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 EDWARDS FAMILY PARTNERSHIP,                                                     APPELLANTS
 LP, et al.

 V.                                                      CAUSE NO. 3:18-CV-154-CWR-LRA

 KRISTINA M. JOHNSON, Trustee for                                                   APPELLEE
 Community Home Financial Services
 Corporation

                                             ORDER

       To better understand the record, the Court now requests supplemental briefing from the

Edwards entities.

       1. At what point in the Bankruptcy Court proceedings would you contend that the

           Trustee’s efforts shifted from an attempt to benefit the Edwards entities into an

           attempt to pursue the Edwards entities?

       2. At what point, exactly, did you request that the minority creditors be paid and the

           remainder of the Estate be handed-over to the Edwards entities? How much money

           did the Trustee and her counsel bill the estate after that date?

       3. In earlier proceedings, this Court wrote, “it is unusual to charge [Dr. Edwards] and

           his related entities with RICO violations where they are (by and large) the ultimate

           beneficiaries of the Trustee’s work. Why would a Trustee ever be appointed to

           recover millions of dollars for a criminal enterprise?” Johnson v. Edwards Family

           P’ship, No. 3:15-cv-260, Docket No. 27 at 1 (S.D. Miss. July 15, 2015). Did the

           proceedings in the Bankruptcy Court ever answer this question?

       4. Are the above questions properly before the Court, or has their resolution on appeal

           been forfeited by a failure to brief them?
      Case 3:18-cv-00154-CWR-LRA Document 40 Filed 08/03/20 Page 2 of 2




       The supplemental brief is due on August 7, 2020. The Trustee’s response is due on

August 10, 2020. If the Edwards entities wish to reply they may do so on August 12, 2020. The

parties are asked to cite specific pages of the record supporting their position. Each side shall

have 10 substantive pages, total.

       SO ORDERED, this the 3rd day of August, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                  2
